19-10412-jlg         Doc 719       Filed 06/18/19       Entered 06/18/19 06:19:29                Main Document
                                                       Pg 1 of 3


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                     :
In re                                                           :        Chapter 11
                                                                :
DITECH HOLDING CORPORATION, et al.,                             :        Case No. 19-10412 (JLG)
                                                                :
                              Debtors.1                         :      (Jointly Administered)
                                                                     : Related Docket Nos. 456 & 544
---------------------------------------------------------------X

                   NOTICE OF ADJOURNED BID DEADLINE AND AUCTION

                    PLEASE TAKE NOTICE that on February 11, 2019, Ditech Holding

Corporation and its debtor affiliates, as debtors and debtors in possession in the above-captioned

chapter 11 cases (collectively, the “Debtors”),2 each filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code with the United States Bankruptcy Court for the

Southern District of New York (the “Court”).




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Bidding Procedures Order or the Disclosure Statement Order, as applicable.




WEIL:\97075622\1\41703.0010
19-10412-jlg         Doc 719   Filed 06/18/19     Entered 06/18/19 06:19:29           Main Document
                                                 Pg 2 of 3


                    PLEASE TAKE FURTHER NOTICE that on (i) April 23, 2019, the Court

entered the Order (I) Approving the Bidding Procedures, (II) Approving Assumption and

Assignment Procedures, and (III) Granting Related Relief (ECF No. 456) (the “Bidding

Procedures Order”), approving bidding procedures in connection with the sale or disposition of

substantially all of the Debtors’ assets, and granting related relief and (ii) May 10, 2019, the

Court entered the Order (I) Approving Disclosure Statement and Notice of Disclosure Statement

Hearing, (II) Establishing Solicitation and Voting Procedures, (III) Scheduling Confirmation

Hearing, (IV Approving Confirmation Objection Procedures and Notice of Confirmation

Hearing, and (V) Granting Related Relief (ECF No. 544) (the “Disclosure Statement Order”

and together with the Bidding Procedures Order, the “Orders”).

                    PLEASE TAKE FURTHER NOTICE that the Debtors hereby extend the Bid

Deadline to July 8, 2019 at 4:00 p.m. (prevailing Eastern Time).

                    PLEASE TAKE FURTHER NOTICE that the Debtors hereby amend the date

of the Auction to July 11, 2019 at 10:00 a.m. (prevailing Eastern Time).

                    PLEASE TAKE FURTHER NOTICE that the Sale and Confirmation

Objection Deadline and Voting Deadline shall remain July 18, 2019 in the event that no Auction

is held.3




3     The Debtors have requested Court approval to extend the Sale and Confirmation Objection Deadline and
      Voting Deadline to July 22, 2019 solely in the event an Auction is held.


                                                    2
WEIL:\97075622\1\41703.0010
19-10412-jlg         Doc 719   Filed 06/18/19    Entered 06/18/19 06:19:29        Main Document
                                                Pg 3 of 3


                    PLEASE TAKE FURTHER NOTICE that the deadlines set forth in this notice

may be further extended in accordance with the Orders.

Dated: June 18, 2019
       New York, New York

                                                      /s/ Sunny Singh
                                                      WEIL, GOTSHAL & MANGES LLP
                                                      767 Fifth Avenue
                                                      New York, New York 10153
                                                      Telephone: (212) 310-8000
                                                      Facsimile: (212) 310-8007
                                                      Ray C. Schrock, P.C.
                                                      Sunny Singh

                                                      Attorneys for Debtors
                                                      and Debtors in Possession




                                                  3
WEIL:\97075622\1\41703.0010
